UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-28107 GILLA INC. (Exact Name of Registrant as Specified in its Charter) Nevada 88-0335710 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 112 North Curry Street, Carson City, NV (Address of Principal Executive Offices) (Zip Code) (416)843-2881 Registrant’s telephone number, including area code Not Applicable (Former name, Former Address and Former Fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes þ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). o Yesþ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 68,318,007 Common Shares - $0.0002 Par Value as of May 20, 2014 GILLA, INC. INDEX TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page PART I - Financial Information Item1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of March 31, 2014 (Unaudited) and December 31, 2013 (Audited) 3 Unaudited Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2014 and 2013 and for the period from November 29, 2011 (date of inception) through March 31, 2014 4 Unaudited Condensed Consolidated Statement of Changes in Shareholders’ Deficiency for the period from November 29, 2011 (date of inception) through March 31, 2014 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 and for the period from November 29, 2011 (date of inception) through March 31, 2014 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 16 Item3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Control and Procedures 22 PART II - Other Information Item1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item3. Defaults Upon Senior Securities 23 Item4. Mine Safety Disclosures 23 Item5. Other Information 23 Item 6. Exhibits 24 SIGNATURES 25 2 Gilla Inc. (A Development Stage Company) Condensed Consolidated Balance Sheets (Amounts expressed in US Dollars) March 31, (Unaudited) December 31, (Audited) ASSETS Current assets Cash and cash equivalents $ $ Funds held in trust (note 11) - Accounts receivable Inventory (note 7) Prepaid expenses and vendor deposits Loan receivable (note 6) - Total current assets Property and equipment (note 8) Website development Goodwill (note 5) - Total long term assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIENCY Current liabilities Accounts payable $ Accrued liabilities Accrued interest- related parties (note 15) Loans from shareholders (note 9) Due to related parties (note 15) Note payable, related party (note 10) - Total current liabilities Long term liabilities Convertible debentures to be issued (note 11) - Convertible debentures (note 11) Total long term liabilities Total liabilities Going concern (note 3) Commitments and contingencies (note 16) Related party transactions (note 15) SHAREHOLDERS’ DEFICIENCY Common stock (note 12) $0.0002 par value, 300,000,000 shares authorized; 68,318,007 and 67,066,977 shares issued and outstanding as of March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Shares to be issued (note 14) Deficit accumulated during the development stage ) ) Accumulated other comprehensive income Total shareholders’ deficiency ) ) Total liabilities and shareholders’ deficiency $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 Gilla Inc. (A Development Stage Company) Unaudited Condensed Consolidated Statements of Operations and Comprehensive Loss (Amounts expressed in US Dollars) For the Three Months Ended March 31, For the Three Months Ended March 31, For the Period from November 29, 2011 (Date of Inception) to March 31, 2014 Revenue $ - $ Cost of goods sold - Gross profit (loss) ) - Operating expenses Administrative Consulting fees-related parties (note 15) Depreciation Total operating expenses Loss from operations ) ) ) Other income (expenses): Foreign exchange ) ) ) Gain (Loss) on loan receivable written off (note 6) - ) Loss on acquisition of Snoke Distribution Canada Ltd. - - ) Loss on deposit written off - - ) Loss on settlement of debt ) ) Amortization of debt discount ) - ) Interest expense, net ) ) ) Total other expenses ) ) ) Net loss before income taxes ) ) ) Income taxes - - - Net loss $ ) $ ) $ ) Loss per weighted average number of shares outstanding (basic and diluted) $ ) $ ) Weighted average number of shares outstanding (basic and diluted) Comprehensive loss: Net loss $ ) $ ) $ ) Foreign exchange translation adjustment Comprehensive loss $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 Gilla Inc. (A Development Stage Company) Unaudited Condensed Consolidated Statement of Changes in Shareholders’ Deficiency For the period from November 29, 2011 (Date of Inception) to March 31, 2014 (Amounts expressed in US Dollars) Common Stock Additional Paid-In Shares to be Deficit Accumulated During the Development Accumulated Other Comprehensive Shares Amount Capital Issued Stage Income (Loss) Total Balance, November 29, 2011 (Date of inception) - $
